 

Exhibit 10.7

Versartis, Inc.
4200 Bohannon Drive, Suite 250
Menlo Park, CA  94025


May 12, 2015

Jay Shepard

 

 

Dear Jay:

Versartis, Inc. (the “Company”) is pleased to offer you the position of Chief
Executive Officer of the Company on the following terms:

1.Position.  

(a)You will be employed as Chief Executive Officer (“CEO”) of the Company and
you will report to the Company’s Board of Directors (the “Board”). This is a
full-time position.  By signing this letter agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company.  

(b)You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During your employment, you
further agree that you will devote all of your business time and attention to
the business of the Company, the Company will be entitled to all of the benefits
and profits arising from or incidental to all such work services and advice, you
will not render commercial or professional services of any nature to any person
or organization, whether or not for compensation, without the prior written
consent of the Company, and you will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company.  Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations or public or private corporations
that are not competitive in any manner with the business of the Company, or from
owning no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

2.Start Date.  Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company effective May 6,
2015 (the “Start Date”).  

3.Background Check/Proof of Right to Work.  This offer is contingent upon a
successful background and reference check.  In addition, for purposes of federal
immigration law, you will be required to provide to the Company satisfactory
documentary proof of your identity and eligibility for employment in the United
States, and this offer is contingent upon such satisfactory proof.  Such
documentation must be provided to the Company within three business days of your
date of hire.

4.Cash Compensation.  The Company will pay you a starting salary at the rate of
$500,000 per year, less required deductions and withholdings, payable in
accordance with the Company’s standard payroll schedule.  This salary will be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time. As an exempt salaried employee, you will be
expected to work hours as required by the nature of

 

1

--------------------------------------------------------------------------------

 

your work assignments, including hours beyond the Company’s normal business
hours, and you will not be eligible for, nor entitled to receive, overtime
compensation.  

In addition, you will be eligible to be considered for a discretionary incentive
bonus for each fiscal year of the Company. Whether you are awarded any bonus for
a given fiscal year, and the amount of the bonus (if any), will be determined by
the Company in its sole discretion based upon achievement of Company and
personal objectives established and approved by the Company’s Board of
Directors.  For fiscal year 2015, your target bonus will be equal to 50% of your
annual base salary.    Any bonus for a fiscal year will be paid within 2½ months
after the close of that fiscal year, and you must remain actively employed by
the Company at the time of payment in order to earn a bonus for that fiscal
year.  The determinations of the Company’s Board of Directors with respect to
your bonus will be final and binding.  

The Company may change your compensation and benefits from time to time at its
discretion.

5.Employee Benefits.  As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits, including its medical,
dental and 401(k) plans, under the terms and conditions of the benefit plans
that may be in effect from time to time.  In addition, you will be entitled to
accrue and use paid vacation benefits, in accordance with the Company’s vacation
policy, as in effect from time to time.

6.Equity Awards.  

(a)In connection with the commencement of your employment and subject to the
approval of the Company’s Board of Directors or its Compensation Committee, you
will be granted an option to purchase 309,000 shares of the Company’s Common
Stock (the “Option”) pursuant to the Company’s 2014 Equity Incentive Plan (the
“Plan”) and the Company’s standard form of Stock Option Agreement.  If granted,
the vesting schedule for the Option shall be as follows: 25% of the shares
subject to the option will vest after twelve (12) months of your continuous
service, and the remaining 75% of the shares subject to the Option will vest in
equal monthly installments over the next 36 months of your continuous service,
until either your Option is fully vested or your employment as CEO ends,
whichever occurs first, as described in the applicable Stock Option Agreement.
The exercise price per share of the Option will be determined by the Board of
Directors or the Compensation Committee when the Option is granted.  The Option
will be subject to the terms and conditions applicable to options granted under
the Plan and the applicable Stock Option Agreement; provided, however, your
Options may vest according to an alternative vesting schedule in the event that
you continue providing services to the Company other than as the Company’s CEO,
and continue to serve on the Company’s Board of Directors.

(b)In connection with the commencement of your employment and subject to the
approval of the Company’s Board of Directors or its Compensation Committee, you
will be granted restricted stock units for 96,000 shares of the Company’s common
stock (the “RSU Award”), pursuant to the terms of the Plan and the Restricted
Stock Unit Agreement (collectively, the “RSU Agreement”).  If granted, the RSU
shall be subject to vesting as follows: one-quarter of the shares subject to the
RSU shall vest and be issued in four equal annual installments on the first,
second, third and fourth anniversaries of your vesting commencement date,
provided that on the applicable vesting date you are in the Company’s
“Continuous Service” (as defined in the RSU Agreement).  The RSU will be
governed in full by the terms of the Plan and your individual RSU Agreement.

 

7.Severance Benefits.  

(a)Termination For Any Reason Other Than Cause Or Permanent Disability Not In
Connection With A Change of Control.  If the Company terminates your employment
for any reason other than Cause or Permanent Disability (both as defined herein)
and a Separation occurs, and the Separation is not in connection with a Change
of Control, then you will be entitled to the benefits described in Sections 7
(i)-(iv)

 

2

106118697 v1

--------------------------------------------------------------------------------

 

below; provided that you also (i) return all Company property and confidential
information in your possession on or within seven (7) days of the Separation;
and (ii) immediately resign as a member of the Boards of Directors of the
Company and all of its subsidiaries, to the extent applicable, effective as of
the Separation; and (iii) on or within sixty (60) days after the Separation
execute a general release of all known and unknown claims that you may have
against the Company or persons affiliated with the Company in the form
prescribed by the Company, without alterations, and you allow such release to
become fully effective.

(i)Salary Continuation.  The Company will continue to pay your base salary for a
period of twelve (12) months after your Separation, less required deductions and
withholdings. Your base salary will be paid at the rate in effect at the time of
your Separation and in accordance with the Company’s standard payroll
procedures. The salary continuation payments will commence within thirty (30)
days after the Release Deadline and, once they commence, will be retroactive to
the date of your Separation. The salary continuation payments will end when you
commence new employment or substantial self-employment and you agree to inform
the Company immediately in such event.

(ii)COBRA. If you elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following your
Separation, then the Company will pay the same portion of your monthly premium
under COBRA as it pays for active employees until the earliest of: (i) the close
of the twelve-month period following your Separation, (ii) the expiration of
your continuation coverage under COBRA; or (iii) the date when you commence new
employment or substantial self-employment and you agree to inform the Company
immediately in such event.

(iii)Accelerated Vesting.  If vesting does not accelerate under Section 6, then
the Company will accelerate the vesting of the number of shares subject to the
Option and RSU that would have vested in the twelve (12) month period after your
Separation.  

(iv)Exercise of Option.  The Company will extend the exercise period for any
vested shares subject to the Option such that you would be able to exercise any
such vested shares for a period of six (6) months after your Separation.  

(b)Termination in Connection with a Change in Control.  You will be eligible for
severance benefits for a termination in connection with a Change in Control,
under the Versartis, Inc. Change in Control Severance Plan (the “Change in
Control Severance Plan”), which provides specified severance benefits to certain
eligible officers and employees of the Company.  All rights and obligations with
respect to your Severance Benefits in connection with a Change in Control will
be as set forth in the Change in Control Severance Plan, provided, however, you
will receive a Severance Multiplier of 18.  If you are provided with any
benefits pursuant to the Change in Control Severance Plan, you will not receive
any severance benefits as specified in Section 7(a) herein.    

 

8.Confidential Information and Inventions Assignment/Company Policies.  Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s standard Employee Confidential Information
and Inventions Assignment Agreement, a copy of which is attached hereto as
Exhibit A.  In addition, you will be expected to abide by Company rules and
policies, and acknowledge in writing that you have read the Company’s Employee
Handbook.  

 

9.Employment Relationship.  Employment with the Company is for no specific
period of time.  Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause or advance notice.  Any contrary
representations that may have been made to you are superseded by this letter
agreement.  This is the full and complete agreement

 

3

106118697 v1

--------------------------------------------------------------------------------

 

between you and the Company on this term.  Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

 

10.Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Section 409A.   For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment under Section
7(a)(i) is hereby designated as a separate payment. If the Company determines
that you are a “specified employee” under Section 409A(a)(2)(B)(i) of the Code
at the time of your Separation, then the salary continuation payments under
Section 5(b), to the extent that they are subject to Section 409A of the Code,
will commence during the seventh month after your Separation and the
installments that otherwise would have been paid during the first six months
after your Separation will be paid in a lump sum when the salary continuation
payments commence.

(c) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.

11.No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies.  You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise.  The Company does not want or need and will not use such
information, will assist you to preserve and protect the confidentiality of
proprietary information belonging to third parties, and expects you to use in
performing your duties for the Company only information which is generally known
and used by persons with training and experience comparable to your own, which
is common knowledge in the industry or otherwise legally in the public domain,
or which is otherwise provided or developed by the Company.  Also, we expect you
to abide by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer and suggest that you refrain from
having any contact with such persons until such time as any non-solicitation
obligation expires.

12.Definitions.  The following terms have the meaning set forth below wherever
they are used in this letter agreement:

(a)“Cause” means any one or more of the following events: (a) your conviction
(including a guilty plea or a no contest plea) of a felony, or of any other
crime involving fraud, dishonesty or moral turpitude; (ii) your attempted
commission of or participation in a fraud or act of material dishonesty against
the Company; (iii) your material breach of any written agreement between you and
the Company (including but not limited to your Proprietary Information and
Invention Agreement or any other restrictive covenant agreements) or material
breach or material neglect of any statutory or fiduciary duty you owe to the
Company as reasonably determined by the Board, in each case, after having
provided you with not less than thirty (30) days written notice of same and with
the opportunity to cure of the same duration to the extent curable; or (iv) your
conduct that constitutes gross insubordination, incompetence or habitual neglect
of your duties as reasonably determined

 

4

106118697 v1

--------------------------------------------------------------------------------

 

by the Board, in each case, after having provided you with not less than thirty
(30) days written notice of same and with the opportunity to cure of the same
duration to the extent curable.

(b) “Change in Control” means a “Change in Control” as defined in the Company’s
2014 Equity Incentive Plan, as may be amended from time to time.  

(c) “Permanent Disability” means that you are unable to perform the essential
functions of your position, with or without reasonable accommodation, for a
period of at least 120 consecutive days because of a physical or mental
impairment.

(d)“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

13. Dispute Resolution.  To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in San
Francisco, California, in accordance with JAMS’ then-applicable arbitration
rules, which can be found at http://www.jamsadr.com/rules-clauses/, and which
will be provided to you upon request.  The parties acknowledge that by agreeing
to this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury, judge or administrative proceeding.  You will have the
right to be represented by legal counsel at any arbitration proceeding.  The
arbitrator shall:  (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is
based.  Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  The Company shall pay all filing fees in
excess of those which would be required if the dispute were decided in a court
of law, and shall pay the arbitrator’s fees and any other fees or costs unique
to arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

14.Interpretation, Amendment and Enforcement.  This letter agreement, together
with the Employee Confidential Information and Inventions Assignment Agreement,
constitutes the complete agreement between you and the Company, contains all of
the terms of your employment with the Company and supersedes any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company.  It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other agreements, promises, warranties or representations
concerning its subject matter. Changes in your employment terms, other than
those changes expressly reserved to the Company’s discretion in this letter,
require an express written modification signed by both you and a duly authorized
officer of the Company.  The terms of this letter agreement and the resolution
of any disputes as to the meaning, effect, performance or validity of this
letter agreement or arising out of, related to, or in any way connected with,
this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law.  You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.

* * * * *

 

5

106118697 v1

--------------------------------------------------------------------------------

 

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Confidential Information and Inventions Agreement and returning them to
me.  This offer, if not accepted, will expire at the close of business on
Friday, May 15, 2015.  

If you have any questions, please do not hesitate to contact me.

 

Very truly yours,

Versartis, Inc.

/s/ Shahzad Malike________________

By: Shahzad Malik

Chairperson of the Compensation Committee of the Board of Directors

Exhibit A – Employee Confidential Information and Inventions Assignment
Agreement

I have read and accept this employment offer:

/s/ Jay Shepard
Signature

Printed Name:  Jay Shepard

                          

Dated:  May 12, 2015

 

 

6

106118697 v1

--------------------------------------------------------------------------------

 

EXHIBIT A

Employee Confidential Information and Inventions Assignment Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

106118697 v1

--------------------------------------------------------------------------------

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Versartis, Inc.
(“Company”), and the compensation paid to me now and during my employment with
the Company, I agree to the terms of this Agreement as follows:

 

1.Confidential Information Protections.

1.1Nondisclosure; Recognition of Company’s Rights.  At all times during and
after my employment, I will hold in confidence and will not disclose, use,
lecture upon, or publish any of Company’s Confidential Information (defined
below), except as may be required in connection with my work for Company, or as
expressly authorized by the Chief Executive Officer (the “CEO”) of Company.  I
will obtain the CEO’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

1.2Confidential Information.  The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

1.3Third Party Information.  I understand that Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

1.4No Improper Use of Information of Prior Employers and Others.  I represent
that my employment by Company does not and will not breach any agreement with
any

former employer, including any non-compete or non-solicitation agreement or any
agreement to keep in confidence or refrain from using information acquired by me
prior to my employment by Company.  I further represent that I have not entered
into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement.  During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party.  I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company.  

2.Inventions.

2.1Definitions.  As used in this Agreement, the term “Invention” means any
ideas, concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
copyrightable works, and techniques and all Intellectual Property Rights in any
of the items listed above.  The term “Intellectual Property Rights” means all
trade secrets, copyrights, trademarks, mask work rights, patents and other
intellectual property rights recognized by the laws of any jurisdiction or
country.  The term “Moral Rights” means all paternity, integrity, disclosure,
withdrawal, special and any other similar rights recognized by the laws of any
jurisdiction or country.

2.2Prior Inventions.  I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”).  If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions.  I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of

 

8

106118697 v1



--------------------------------------------------------------------------------



 

sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Prior Invention.    

2.3Assignment of Company Inventions.  Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the subsection titled
Government or Third Party are referred to in this Agreement as “Company
Inventions.”  Subject to the subsection titled Government or Third Party and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company.  Any assignment of
Inventions (and all Intellectual Property Rights with respect thereto) hereunder
includes an assignment of all Moral Rights.  To the extent such Moral Rights
cannot be assigned to Company and to the extent the following is allowed by the
laws in any country where Moral Rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such Moral Rights, and all claims and
causes of action of any kind against Company or related to Company’s customers,
with respect to such rights.  I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Inventions
(and any Intellectual Property Rights with respect thereto).

2.4Obligation to Keep Company Informed.  During the period of my employment and
for one (1) year after my employment ends, I will promptly and fully disclose to
Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.      

2.5Government or Third Party.  I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.  

2.6Enforcement of Intellectual Property Rights and Assistance.  During and after
the period of my employment and at Company’s request and expense, I will assist
Company in every proper way, including consenting to and joining in any action,
to obtain and enforce United States and foreign Intellectual Property Rights and
Moral Rights relating to Company Inventions in all countries.  If the Company is
unable to secure my signature on any document needed in connection with such
purposes, I hereby irrevocably designate and appoint Company and its duly
authorized officers

and agents as my agent and attorney in fact, which appointment is coupled with
an interest, to act on my behalf to execute and file any such documents and to
do all other lawfully permitted acts to further such purposes with the same
legal force and effect as if executed by me.

2.7Incorporation of Software Code.  I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

3.Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

4.Additional Activities.  I agree that during the term of my employment by
Company, I will not (a) without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company; and (b) for the period of my employment
by Company and for one (1) year thereafter, I will not either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.

5.Return Of Company Property. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation.  I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company information, including but not limited to, Confidential Information, I
agree to provide the Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide the Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed.  I further agree that any property situated on
Company’s premises and owned by Company is subject to inspection by Company’s
personnel at any time with or without notice.  Prior to the termination of my
employment or promptly after termination of my employment, I will cooperate with
Company

 

9



--------------------------------------------------------------------------------



 

in attending an exit interview and certify in writing that I have complied with
the requirements of this section.  

6.Notification Of New Employer.  If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

7.General Provisions.

7.1Governing Law and Venue.  This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state.  I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which
Company’s principal place of business is located for any lawsuit filed there
against me by Company arising from or related to this Agreement.

7.2Severability.  If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will remain
enforceable and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.

7.3Survival.  This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor or other assignee
and shall be binding upon my heirs and legal representatives.

7.4Employment.  I agree and understand that nothing in this Agreement shall give
me any right to continued employment by Company, and it will not interfere in
any way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.

7.5Notices.  Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
notice will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express

mail service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt. Each party may change
its address for receipt of notice by giving notice of the change to the other
party.

7.6Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance).  The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

7.7Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

7.8Export.  I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

7.9Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument.

7.10Entire Agreement.  If no other agreement governs nondisclosure and
assignment of inventions during any period in which I was previously employed or
am in the future employed by Company as an independent contractor, the
obligations pursuant to sections of this Agreement titled Confidential
Information Protections and Inventions shall apply.  This Agreement is the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior communications between
us with respect to such matters.  No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by me and the CEO of Company.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

 




 

10

106118697 v1

--------------------------------------------------------------------------------

 

This Agreement shall be effective as of the first day of my employment with
Company.

Employee:  

I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.

 

/s/ Jay Shepard

(Signature)

By:

 

Jay Shepard

 

Title:

 

Chief Executive Officer

 

Date:

May 12, 2015

Address:



Company:  

Accepted and agreed:

 

 

/s/ Shane Ward

(Signature)

By:

 

Shane Ward

 

Title:

 

Senior Vice President, Legal

 

Date:

May 12, 2015

Address:



 

 

11

--------------------------------------------------------------------------------

 

Exhibit A

INVENTIONS

1.Prior Inventions Disclosure.  The following is a complete list of all Prior
Inventions (as provided in Subsection 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

xNone

oSee immediately below:

/s/ Jay Shepard



2.Limited Exclusion Notification.  

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

a.Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

b.Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

12

116680697 v3